Case 2:21-cv-15951 Document1 Filed 08/25/21 Page 1 of 7 PagelD: 1

Our File No. TAR-260-CM

Attorney Id. No.: 050371991

Christopher E. Mcintyre.
FISHMAN MCINTYRE LEVINE SAMANSKY, P.C.
120 Eagle Rock Avenue

East Hanover, New Jersey 07936

Tel: (973) 560-9000

Fax: (973) 560-0060

Attorneys for Defendant, Target Corporation

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BRITTANY BAILEY
Plaintiffs,
-Vs- : CIVIL ACTION NO. 2:21-cv-15951

TARGET CORPORATION and JOHN :
DOES 1-10 & ABC CORPORATIONS :1-10:

3

Defendants

 

PETITION FOR REMOVAL

Petitioners, Target Corporation by its attorneys, Fishman McIntyre Levine Samansky, P.C.,
respectfully petitions the United States District Court for the District of New Jersey as follows:

1. Target Corporation first received a copy of the Complaint on or about July 26, 2021
through its’ registered agent. .

2. This case was commenced on July 21, 2021 in the Superior Court of New Jersey,
Law Division, Morris County. Suit is identified in the Superior Court as Bailey _v._ Target
Corporation, Docket No. L-1597-20. See Exhibit A)

3. The filing of this Petition for Removal is timely because it is filed within thirty days

of the date Target Corporation first received notice of the lawsuit.

 
Case 2:21-cv-15951 Document1 Filed 08/25/21 Page 2 of 7 PagelD: 2

4, The plaintiffs Complaint in the Superior Court of New Jersey, Law Division, Morris
County, asserts damages of a non-specified amount. Plaintiff, Brittany Bailey, alleges she was injured
due to a negligent, careless and reckless manner by defendants. As such, Target Corporation, believes
the amount in controversy exceeds $75,000, exclusive of interest and costs.

5. Target Corporation is informed and believes that Plaintiff, Brittany Bailey, is an
individual citizen of the State of New Jersey. Defendant/petitioner, Target Corporation is incorporated
in the State of Minnesota and its principal place of business is in the State of Minnesota. The action
is therefore between citizens and a corporation of other states.

6. Accordingly, this action is removable to this Court pursuant to 28 U.S.C. § 1441.

7. Based on the allegations in the complaint, and in view of the fact the sole responsibility
for maintaining the store rests with Target Corporation, we believe there is a valid basis for filing a
Petition of Removal.

WHEREFORE, Petitioner, Target Corporation, defendant in the action described herein,
which is currently pending in the Superior Court of the State of New Jersey, Law Division, Morris
County, Docket No. L-1597-21, prays that this action be removed therefrom to this Court.

DATED: August 24, 2021 Target Corporation

BY:__Christopher ©. Mcintyre
Christopher E. McIntyre, Esq.

I certify that a true copy of the Complaint filed in the Superior Court of the State of New
Jersey, County of Morris, along with a copy of the Summons issued to this defendant, is annexed
hereto as Exhibit A.

BY:__Christopher E. Mcintyre
Christopher E. McIntyre, Esq.
Case 2:21-cv-15951 Document1 Filed 08/25/21 Page 3 of 7 PagelD: 3

 

EXHIBIT A
ASE 268456¥-3 PBF i2 PRABBA do ATH OPPS Pan BOE LTR ADARS 4

DUNNE, DUNNE & COHEN, LLC

F.R. "Chip" Dunne, III, Esq. — 008042009
683 Kearny Avenue

Kearny, New Jersey 07032

(201) 998-2727

 

Attorneys for Plaintiff
SUPERIOR COURT OF NEW JERSEY
_ MORRIS COUNTY

Plaintiff, DOCKET NO:

Vs.
CIVIL ACTION

TARGET CORPORATION and
JOHD DOES 1-10, ABC COMPLAINT AND JURY DEMAND
CORPORATIONS 1-10

Defendants

 

 

 

Plaintiff, Brittany Bailey, by and through her undersigned Counsel via Complaint against
the Defendants herein says:
FIRST COUNT
1. On or about July 21, 2019, Plaintiff, Brittany Bailey, was a legal business invitee on the

premises of Target Corporation (herein after Target), located at 130 NJ-10 Ste 1, East Hanover,

NJ 07936.
2. Target is a Minnesota Corporation conducting business in the State of New Jersey.
3. Defendants ABC Corporations 1-10 are fictitious entities currently unknown to the

Plaintiff that may have had a duty and or responsibility to maintain the premises in a safe
condition, such as vendors, consultants, and/or maintenance/display companies.

4. At all times mentioned herein, Defendants, their agents and servants, had custody and
control of the premises and owed a duty to the Plaintiff to maintain said premises in a reasonable

and safe condition for the use of persons lawfully thereon.

 
MRE ZOO EOF 2 7 Oto PR VB do AM SPA Thang PE B21 OBS ©

5. Defendants, their agents and servants, breached the warranties to the Plaintiff, Brittany
Bailey, that the premises would be safe for her use.
6. Defendants, their agents and servants, were negligent in that they created, maintained and
allowed a hazardous condition fo exist on said premises, failed to exercise reasonable care to
keep the premises safe; and further maintained a nuisance by allowing a product box to fall onto
the Plaintiff, striking her in the head resulting in severe and permanent injuries.
7. As a direct and proximate result of the negligence of the aforesaid Defendants, the
Plaintiff, Brittany Bailey, was caused to sustain serious permanent injuries, both internal and
external; suffered great pain and will in the future continue to suffer great pain; was compelled to
and will in the future be compelled to incur medical expense and to expend large sums of money
for payment of said medical expense; has lost time from her occupation and will in the future
continue to be caused to lose time from her occupational was prevented from and will in the
future be prevented from performing and/or engaging in her activities and lifestyles; and
sustained such other damages that will be ascertained through the discovery process and at the
time of trial.

WHEREFORE, Plaintiff, Brittany Bailey, demands judgment against Defendants,
Target, their agents and servants, jointly, severally, or in the alternative for damages, interest,

costs of suit, and any such other relief that may be deemed necessary by the Court.

DUNNE, DUNNE & COHEN, LLC

Dated: BY:

 

E.R. “Chip” Dunne, HI, Esq.
Attomey for Plaintiff

 
RS OOTY SR Bhe HIGH BB so AM Eo OFS trang BEE CV2b3 14 7H ©

DEMAND FOR TRIAL BY JURY

Plaintiff(s) hereby demand a trial by jury as to all issues raised in this Complaint.

DESIGNATION OF TRIAL COUNSEL
Pursuant to R, 4:25-4, F.R. “Chip” Dunne, III, Esq., is hereby designated as trial counsel

on behalf of the Plaintiff.

CERTIFICATION PURSUANT TO RULE 4:5-1
I certify that, pursuant to R 4:5-1, to my knowledge, and based on the information available
to me at this time, the matter in controversy is not the subject of any other action pending in any

court or of a pending arbitration proceeding and that no additional parties are known at this time that

should be added.

DEMAND FOR ANSWERS TO INTERROGATORIES
Demand is hereby made by the Plaintiff for the Defendants to answer Form C and Form C

(3) Interrogatories.
DUNNE, DUNNE & COHEN, LLC

Dated: BY:
F.R. “CHIP” DUNNE, II, ESQ.
Attorney for Plaintiff

 

 
WIPE 208} SaY-3 99 BF 12 PET OBE Jo AME PPT Flan Pi BE AIDS AAG /

Civil Case Information Statement

 

 

Case Caption: BAILEY BRITTANY VS TARGET Case Type: PERSONAL INJURY

CORPORATION Document Type: Complaint with Jury Demand =
Case Initiation Date: 07/21/2024 Jury Demand: YES - 6 JURORS :
Attorney Name: FREDERICK RICHARD DUNNE IH is this a professional malpractice case? NO

Firm Name: GUNNE DUNNE & COHEN LLC Related cases pending: NO

Address: 683 KEARNY AVE if yes, list docket numbers:

KEARNY NJ 07032 Do you anticipate adding any parties (arising out of same

Phone: 2019982727 transaction or occurrence)? NO

Name of Party: PLAINTIFF : Bailey, Brittany

Name of Defendant’s Primary Insurance Company Are sexual abuse claims alleged by: Brittany Bailey? NO

Gf known): None

“THE: INFORMATION PROVIDED. ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
: : : CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE 1S APPROPRIATE FOR MEDIATION — ves .

Do parties have a current, past, or recurrent relationship? NO

If yes, is that relationship:

Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
I yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

 

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rufe 1:38-7(b)

07/21/2021 /sf FREDERICK RICHARD DUNNE Iil
Dated Signed
